AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)            Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                         NorthernDistrict
                                                      __________ Districtof
                                                                          of__________
                                                                             Ohio

                    United States of America
                                                                           )                 ),56767(3$&72)
                               v.
                         Arthur McNeal, III                                )
                                                                           )    Case No: 3:98-cr-00771
                                                                           )    USM No: 42467-060
Date of Original Judgment:                            10/26/2000           )
Date of Previous Amended Judgment:                                         )    Vanessa Malone
(Use Date of Last Amended Judgment if Any)                                      Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of ✔   u the defendant u the Director of the Bureau of Prisons u the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           u DENIED. u       ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of   360                     months is reduced to 262 months                           .
                                             (Complete Parts I and II of Page 2 when motion is granted)


Defendant's sentence is reduced to a 262 Month term of custody on Counts 1 and 2 to run concurrently with credit for
time served.

Defendant's term of supervised release is reduced from the previously imposed sentence of 8 years on Counts 1 and 2
to run concurrently to a term of 6 years as to Counts 1 and 2 to run concurrently. All previously imposed conditions of
supervision remain in place.




Except as otherwise provided, all provisions of the judgment dated                          10/26/2000              shall remain in effect.
IT IS SO ORDERED.

Order Date:                  04/25/2019                                                                /s/ James G. Carr
                                                                                                         Judge’s signature


Effective Date:              04/25/2019                                               James G. Carr, Sr. U.S. District Judge
                     (if different from order date)                                                    Printed name and title
